UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4599
EUGENE ERNST JACKSON, a/k/a Doot,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4707
HERMAN LEE WALKER,
            Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
          William M. Nickerson, Senior District Judge.
                       (CR-01-464-WMN)

                      Submitted: June 27, 2003
                       Decided: July 15, 2003

     Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

John G. Sakellaris, BERNSTEIN & SAKELLARIS, Baltimore,
Maryland; Randolph O’Neil Gregory, Sr., Baltimore, Maryland, for
2                     UNITED STATES v. JACKSON
Appellants. Thomas M. DiBiagio, United States Attorney, Craig M.
Wolff, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Eugene Ernst Jackson and Herman Lee Walker were convicted of
conspiracy to distribute and possess with intent to distribute one kilo-
gram or more of heroin. Additionally, both Jackson and Walker were
convicted of distribution and possession with intent to distribute her-
oin. Jackson was sentenced to life in prison for conspiracy and 360
months concurrent for the distribution of heroin. Walker was sen-
tenced to 290 months for conspiracy and 240 months concurrent for
distribution. They timely appeal.

                                   I

   Jackson and David Curtis began selling heroin in Baltimore in
1996. Walker joined the organization in 2000. Between the summer
of 1999 and the summer of 2001, the group sold heroin seven days
a week for approximately fourteen hours a day. Once or twice during
this period, operations shut down for one or two weeks at a time. Fol-
lowing his arrest, Curtis pleaded guilty and subsequently testified at
Jackson’s and Walker’s trial. Four of the group’s customers also testi-
fied against Jackson and Walker.

                                   II

   During voir dire, a prospective juror who ran the medical program
at three Maryland correctional facilities informed the court that one
of the defendants looked "a little bit familiar." The court asked the
                       UNITED STATES v. JACKSON                       3
prospective juror to approach the bench. The man told the court that
the "big" defendant looked familiar, and that his name seemed famil-
iar. Defense counsel moved for a mistrial. The court denied the
motion, observing that there had been no positive identification. The
court also refused to give a curative instruction out of concern that
such an instruction would call attention to the matter. The court struck
the prospective juror.

   On appeal, Jackson and Walker assert that the trial was unfairly
prejudiced by the prospective juror’s statement that he recognized one
defendant. We find that there was no abuse of discretion in the court’s
denial of a motion for a mistrial. See United States v. Cole, 293 F.3d
153, 163 (4th Cir.) (giving standard of review), cert. denied, 71
U.S.L.W. 3170 (U.S. Oct. 15, 2002) (No. 02-354). There was no posi-
tive identification of either defendant. Rather, the comment was brief
and vague. Further, the refusal to give a curative instruction when
there was no clear identification and the prospective juror was not
seated was not an abuse of discretion. See United States v. Helem, 186
F.3d 449, 454 (4th Cir. 1999) (stating standard of review).

                                    III

   Jackson and Walker contend that several witnesses either lied on
the stand or admitted having previously lied to investigators. The
appellants argue that the district court erred when it denied their
request for a "trial perjury" or "falsus in uno, falsus in omnibus"*
instruction.

   Courts disfavor such an instruction and prefer general instructions
on witness credibility. See United States v. Schimmel, 943 F.2d 802,
808 (7th Cir. 1991); Parker v. United States, 801 F.2d 1382, 1385
(D.C. Cir. 1986); United States v. Harris, 346 F.2d 182, 184 (4th Cir.
1965). In this case, defense counsel had ample opportunity to expose
possible perjury, past lies or half-truths, and inconsistencies between
previous statements and trial testimony. The district court gave
detailed instructions on assessing witness credibility. Under these cir-
cumstances, there was no abuse of discretion in the denial of the
requested instruction.

  *False in one thing, false in all things.
4                     UNITED STATES v. JACKSON
                                 IV

   Finally, Jackson contends that the district court’s alleged noncom-
pliance with 21 U.S.C. § 851(b) (2000) requires reversal. Prior to
trial, the Government filed an information stating that Jackson had
two prior felony convictions and that it accordingly would seek an
enhanced sentence. Jackson objected in writing to the information. At
sentencing, his attorney informed the court that Jackson’s concern
was that he might not be the person who was convicted of the identi-
fied felonies. Counsel stated, however, that he had reviewed pertinent
materials and determined that the Government was correct that it was
Jackson who had been convicted of the earlier felonies. Because Jack-
son admitted through counsel that he was guilty as represented in the
information and has presented nothing to the contrary on appeal, we
conclude that any technical violation of § 851(b) was harmless error.

                                  V

  We accordingly affirm. Jackson’s motion to file a pro se brief is
denied. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED